Citation Nr: 1635763	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  04-43 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a higher (compensable) initial rating for bilateral hearing loss.  

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.  

4.  Entitlement to an effective date earlier than May 28, 1999, for the grant of service connection for diabetes mellitus.  

5.  Entitlement to an effective date earlier than May 28, 1999, for the grant of service connection for diabetic nephropathy. 


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty from March 1965 to March 1987.  

The issues of service connection for sleep apnea and a pancreas disorder have been raised by the record in July 25, 2016 and December 7, 2015 claims for compensation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased ratings for the right knee disability and diabetes mellitus, as well as the earlier effective date claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire rating period on appeal, audiometric and speech recognition testing has revealed Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  



CONCLUSION OF LAW

The criteria for a higher (compensable) initial rating for bilateral hearing loss have not been met or more nearly approximated for any portion of the rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. 

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial rating assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period.

The Veteran is in receipt of a noncompensable rating for the bilateral hearing loss under DC 6100.  Pursuant to the rating schedule, the assignment of a rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In cases in which the rating of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect. 38 C.F.R. § 4.85(b).  

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz , divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e).  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 	 38 C.F.R. § 4.85(c).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.  

The Board can accept and rate based on private audiometric test scores that are provided in graph form.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).

The Veteran generally contends that he is entitled to a compensable rating for bilateral hearing loss and states he has noticeable symptoms of hearing loss and ringing of the ears.  He is service-connected for tinnitus (ringing of the ears), and that the issue of rating tinnitus is not before the Board.  

In a September 2013 VA examination, audiometric results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
30
40
LEFT
30
25
25
45
50

The puretone threshold average for the right ear was 31.25 decibels, and 36.25 decibels for the left ear.  The speech recognition scores using the Maryland CNC list revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  At that time, the Veteran reported having difficulty understanding spoken words and phrases and stated that he has been observed talking to his wife in a loud voice. 

Applying the September 2015 findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear, which warrants a noncompensable (0 percent) rating under Table VII.  38 C.F.R. § 4.85.  Additionally, the level of hearing impairment does not meet the requirements under 38 C.F.R. § 4.86 for exceptional patterns of hearing loss as the pure tone threshold at all Hertz for both the left and right ears are under 55 decibels, and the puretone threshold at 2000 Hertz is not 70 decibels or more for either ear.

In August 2012 private audiometric testing, the Veteran reported of symptoms of difficulty understanding speech.  The audiometric results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
40
50
LEFT
45
35
50
55
55

The puretone threshold average for the right ear was 37.5 decibels, and 48.75 decibels for the left ear.  The private audiologist stated that speech discrimination scores were obtained using monitored live voice (MLV), and were 92 percent in the right ear and 76 percent in the left ear; however, as 38 C.F.R. § 4.85 specifically requires the use of the Maryland CNC controlled speech discrimination test, these results cannot be used for rating purposes.  Further, applying the puretone threshold averages to Table VIa (based on puretone threshold average alone) yields level I hearing loss in the right ear and level III hearing loss in the left ear, and still warrants a noncompensable (0 percent) rating under Table VII. 38 C.F.R. § 4.85.  

In April 2013 private audiometric testing, audiometric results were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
45
45
LEFT
25
20
25
50
50

The puretone threshold average for the right ear was 33.75 decibels, and 36.25 decibels for the left ear.  The speech recognition scores revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  

Applying the April 2013 findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear, which warrants a noncompensable (0 percent) rating under Table VII.  38 C.F.R. § 4.85.  As above, the level of hearing impairment does not meet the requirements under 38 C.F.R. § 4.86 for exceptional patterns of hearing loss as the pure tone threshold at all Hertz for both the left and right ears are under 55 decibels, and the puretone threshold at 2000 Hertz is not 70 decibels or more for either ear.

After considering all the evidence for the entire initial rating period on appeal, both lay and medical, the weight of the competent and probative evidence demonstrates that a compensable initial rating for bilateral hearing loss is not warranted as the Veteran's bilateral hearing loss disability has exhibited no worse than Level I hearing in the right ear and Level I hearing in the left ear.  

Despite the Veteran's contention that bilateral hearing loss is severe enough to warrant a compensable 10 percent rating for this period, the application of the rating schedule to the audiometric findings and speech recognition score does not establish entitlement to a compensable rating for the entire rating period on appeal.  The Board has considered his lay statements regarding the symptoms of bilateral hearing loss, and, while they paint a picture of the difficulty his hearing impairment causes, these statements do not establish that a compensable rating is warranted.  

Such a rating is primarily determined from the application of mechanical audiometric testing and speech recognition scores.  To the extent that the Veteran complains of tinnitus (ringing of the ear), he is already service-connected for tinnitus with a 10 percent rating.  While the record has established a diagnosed hearing loss disorder, neither this nor any other document of record establishes that hearing loss warrants a compensable rating under DC 6100.  Based on the above, a compensable rating for bilateral hearing loss is denied.  

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the bilateral hearing loss for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  While the Board recognizes the Veteran's difficulties caused by his hearing loss disability, such disability is adequately contemplated in the applicable rating criteria during the period in question.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the symptomatology and impairment caused by the Veteran's bilateral hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson,	 21 Vet. App. 447, 455 (2007).  In this regard, the VA examiners specifically noted the Veterans complaint that he has difficulty understanding words and phrases and will speak loudly to others.  In addition, the evidence includes the Veteran's own written statements regarding hearing loss. 

The schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  His complaints concern diminished auditory acuity and speech recognition, which are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 	 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, he does not have any symptoms from the hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

In view of the circumstances as a whole, the rating schedule is adequate, even in regard to the combined effect of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  In this case, the Veteran is in receipt of TDIU from August 16, 2012, the date he specifically identified as the date he ended employment.  See September 2015 application for compensation based on unemployability.  Therefore, as the effective date of the grant of TDIU is the date entitlement to TDIU arose, Rice is inapplicable in this case.  

Accordingly, a compensable rating for bilateral hearing loss is not warranted, and there is no basis for staged ratings of the Veteran's disability.  As the preponderance of the evidence is against assignment of any higher rating, the benefit of the doubt doctrine is not applicable, and the appeal is denied.

Finally, VA satisfied its duty to notify and assist the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided notice in March 2013, prior to the initial adjudication of the claim in September 2013.  He was notified of the evidence not of record that was necessary to substantiate the claim, VA and his respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of the claim.  First, the information and evidence that have been associated with the claims file include service treatment records, VA examination reports, VA treatment records, and lay statements. 

Second, VA satisfied its duty to obtain a medical opinion when required. Specifically, the Veteran was provided with a VA examination (the report of which has been associated with the claims file) in September 2013.  The VA examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to this claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted audiometric testing, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Third, the Veteran was afforded the opportunity to testify before a Veterans Law Judge; however, in a September 2015 letter, the Veteran expressly withdrew the request for a hearing; therefore, VA satisfied its duties to notify and assist the Veteran and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A, or 38 C.F.R § 3.159.  


ORDER

A compensable initial rating for bilateral hearing loss is denied.  


REMAND

Right Knee.  In June 2009, the Veteran was afforded a VA examination to help assess the severity of the right knee disability.  In December 2011 and July 2013 statements, he stated the symptoms of the right knee disability have gotten worse, including symptoms of shooting pain upon walking, pain during flexion, pain that interferes with sleep, and difficulties moving from sitting to standing.  As he has indicated that the right knee disability has worsened since the most recent VA examination in June 2009, a remand is necessary to obtain a new examination regarding the symptomology of the right knee disability. 

Diabetes and Earlier Effective Dates.  In December 2015 and July 2016, the Veteran filed notices of disagreement with the October 2015 rating decision that continued a 20 percent rating for diabetes mellitus, and assigned an effective date of May 28, 1999, for the grants of service connection for diabetes mellitus and diabetic nephropathy; however, a statement of the case has not yet been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issues for further procedural action.  

Accordingly, the issues of an increased rating for a right knee disability and diabetes mellitus, and earlier effective dates for diabetes mellitus and diabetic neuropathy are REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case regarding the issues of an increased rating in excess of 20 percent for diabetes mellitus, an earlier effective date for the grant of service connection for diabetes mellitus, and an earlier effective date for the grant of service connection for diabetic nephropathy.  The Veteran should be informed that, in order to perfect an appeal of the issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

2.  Obtain up-to-date VA treatment records regarding treatment for the service connected right knee disability that have not already been associated with the claims file. 

3.  Contact the Veteran and request that he provide information as to any private medical treatment for the service-connected right knee disability.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of such disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

3.  Schedule an examination to assess the severity of the service-connected right knee disability.  The claims file should be presented to the examiner and all indicated tests should be performed.  The examiner should additionally assess pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

4.  Then, readjudicate the remaining issues on appeal as needed.  If the benefits sought on appeal remain denied, furnish the Veteran and representative a supplemental statement of the case and allow an appropriate amount of time for response before returning to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


